DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on April 6, 2022 has been entered. Claims 1-4, 8-13, and 15-20 are currently pending. Applicant’s amended claims are addressed herein below. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bostic et al. (US 20160132179) in view of Cruz-Hernandez et al. (US 20100231541) and in further view of Heesemans et al. (US 20080062169).

As to claim 1, Bostic discloses a computer-implemented method comprising: 
receiving, by a processor (Fig. 5(820)), image data describing an image on a flexible display (Fig. 2(102)) and force data describing a force applied to the flexible display ([0019]: pressure (force) applied by user); 
associating, by the processor (Fig. 5(820)), the force with a target object (Fig. 2(104): 3D object) in the image, wherein the target object is an image of a real-world object ([0019]: “3D digital representation of an object 104”, [0022]: pottery); and 
creating, by the processor (Fig. 5(820)), a rendering of the target object as if the force were applied to the real-world object ([0022]: “user then bends and/or manipulates the flexible display 102. The manipulation can also include alteration of the specific area through centrifugal force applied to the interface of the flexible display 102, similar to how clay may be shaped using a spinning pottery wheel through centrifugal force applied to the clay through a user's hand while the clay is spinning”).  
Bostic does not expressly teach teaches determining, by the processor based on the image data, material properties of the real-world-object; and creating the rendering of the target object based on the material properties of the real-world-object. 
Cruz-Hernandez teaches determining, by the processor based on the image data, material properties of the real-world-object (Fig. 3A, [0050]: “simulating a different texture for each object”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bostic’s simulation based interactive method by incorporating Cruz-Hernandez’s idea of determining material properties by the image data in order to improve simulation based interaction. 
Bostic (as modified by Cruz-Hernandez) do not explicitly teach creating the rendering of the target object based on the material properties of the real-world-object. 
Heesemans teaches creating the rendering of the target object based on the material properties of the real-world-object (Fig. 3, [0022]: generates a modification of the shape of object 202 compliant with the pressure level, [0027] – [0028]: deformation effects depend on the material properties of object 202). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the computer-implemented method of Bostic (as modified by Cruz-Hernandez) by adapting Heesemans’ idea of modifying the shape of a virtual object based on the material properties of the real-world-object as if the force were applied to the real-world object in order to provide user more flexibility. 

As to claim 2, Bostic (as modified by Cruz-Hernandez and Heesemans) teach the computer-implemented method of claim 1 further comprising: 
determining, based on the force data, a location of application the force on the flexible display (Bostic: Fig. 2(102), [0019]: applied pressure (force) by user, [0023] – [0025]); 
determining, based on the image data, a location of the target object (Bostic: Fig. 2(104)) on the image as displayed on the flexible display (Bostic: Figs. 3A-3C, [0023] – [0025]); and 
associating the force with the target object based on the location of the force matching the location of the image (Bostic: Figs. 3A-3C, [0023] – [0025]: force to be applied to the specified area).  

As to claim 3, Bostic (as modified by Cruz-Hernandez and Heesemans) teach the computer-implemented method of claim 1 further comprising: 
determining, based on the force data, a location of deformation of the flexible display (Bostic: Fig. 2(102)), wherein the location of the deformation is distinct from a location of the force applied to the flexible display (Bostic: Figs. 3A-3C, [0022] – [0025]: a virtual centrifugal force applied to the 3D digital object by rotating the object displayed on the flexible device; top of the turtle's shell 103 is bent downward); 
determining, based on the image data, a location of the target object (Bostic: Fig. 2(104)) on the image as displayed on the flexible display (Bostic: Figs. 3A-3C, [0022] – [0025]); and 
associating the force with the target object (Bostic: Fig. 2(104)) based on the location of the deformation matching the location of the image (Bostic: Figs. 3A-3C, [0022] – [0025]).  

As to claim 4, Bostic (as modified by Cruz-Hernandez and Heesemans) teach the computer-implemented method of claim 1 further comprising: 
determining, by the image data, material properties of the real-world-object (Cruz-Hernandez: Fig. 3A, [0050]: “simulating a different texture for each object”); and 
creating the rendering based at least in part on the material properties (Heesemans: Fig. 3, [0022]: generates a modification of the shape of object 202 compliant with the pressure level, [0027] – [0028]: deformation effects depend on the material properties of object 202). 

As to claims 8-11, it is the apparatus that performs the operation of claims 1-4. Please see claims 1-4 for detail analysis. 

As to claim 12, Bostic (as modified by Cruz-Hernandez and Heesemans) teach the computer-implemented method of claim 1 further comprising: 
detecting, based on the image data, a second object in the image (Cruz-Hernandez: [0049] – [0050]); 
determining, based on the image data, whether the second object applies a second force or a reactive force on the real-world object (Cruz-Hernandez: Fig. 3A, [0050]: “simulating a different texture for each object”); 
creating the rendering based at least in part on the determination (Heesemans: Fig. 3, [0022]: generates a modification of the shape of object 202 compliant with the pressure level, [0027] – [0028]: deformation effects depend on the material properties of object 202).  

As to claim 13, Bostic (as modified by Cruz-Hernandez and Heesemans) teach the computer-implemented method of claim 1 further comprising: 
determining, based on the image data, a first potential material of the target object and a second potential material of the target object (Cruz-Hernandez: [0048] – [0049]); and 
providing a user, via a graphical user interface, a rendering based on the first potential material and the second potential material (Cruz-Hernandez: Fig. 3A, [0049] – [0049], Heesemans: Fig. 3, [0022]: generates a modification of the shape of object 202 compliant with the pressure level, [0027] – [0028]: deformation effects depend on the material properties of object 202).  

As to claims 15-20, it is the computer program stored in a computer-readable storage medium that causes the apparatus of claims 1-4 and 12-13 to perform its functions. Please see claims 1-4 and 12-13 for detail analysis. 

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-4, 8-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628